Citation Nr: 1533248	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right knee disability, to include as secondary to service-connected left foot and left knee disorders.  

2.  Whether new and material evidence has been received to reopen a service connection claim for a left ankle disability, to include as secondary to service-connected left foot and left knee disorders.  

3.  Whether new and material evidence has been received to reopen a service connection claim for a heart disability, to include as secondary to a service-connected gastrointestinal (GI) disorder.  

4.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected left foot and left knee disorders.  

5.  Entitlement to an increased rating for a scar due to surgery related to a GI disorder, currently evaluated as 10 percent disabling.    

6.  Entitlement to an increased rating for a GI disorder, to include gastroesophageal reflux disorder (GERD) and dumping syndrome, currently evaluated as 30 percent disabling.    

7.  Entitlement to an increased rating for a left knee disorder, currently evaluated as 10 percent disabling.    

8.  Entitlement to an increased rating for a left foot disorder, to include hallux valgus and residuals of bunionectomy, currently evaluated as 20 percent disabling.  

9.  Entitlement to a compensable initial rating for a left ingrown toenail disorder.    

10. Entitlement to a total disability rating based on individual unemployability (TDIU).    


REPRESENTATION

Appellant (Veteran) represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active duty service from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.    

The July 2013 rating decision addressed the higher initial rating claim for an ingrown toenail disorder while the August 2010 rating decision addressed the remaining issues on appeal.  The Veteran filed timely notices of disagreement (NODs) against each decision in August 2013 and October 2010, respectively.  Further, new and material evidence was submitted into the record within one year of the August 2010 rating decision.  38 C.F.R. § 3.156(b) (2014).  Each of the issues was ultimately addressed in the May 2012, July 2013, or January 2014 Statement of the Case (SOC).  The Veteran filed timely appeals in July 2012, September 2013, and March 2014 VA Forms I-9.   

In June 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record.  

In the decision below, the Board will dismiss the issue regarding an increased rating for a scar disorder, and will address the increased rating claim for a left knee disorder.  The Board will also grant a reopening of the claims to service connection for right knee, left ankle, and heart disabilities.  The Board will then decide the service connection claim for a left ankle disorder.  The reopened service connection claims for heart and right knee disorders, along with the service connection claim for a right foot disorder and the increased rating claims for left foot, left toe, and GI disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the June 10, 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the claim to an increased rating for a scar related to surgery for a GI disorder.   

2.  In an unappealed January 1996 rating decision, the RO denied the Veteran's claim to service connection for a heart disability.     

3.  New evidence received since the January 1996 rating decision that denied service connection for a heart disorder tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a heart disorder and raises a reasonable possibility of substantiating the claim.

4.  In an unappealed July 2008 rating decision, the RO denied the Veteran's claims to service connection for right knee and left ankle disorders.       

5.  New evidence received since the July 2008 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for right knee and left ankle disorders and raises a reasonable possibility of substantiating the claims.

6.  The preponderance of the evidence of record indicates that the Veteran does not have a left ankle disorder.  

7.  Since March 22, 2009, the Veteran's service-connected left knee disorder has not been manifested by: ankylosis, recurrent subluxation or lateral instability, dislocated cartilage or residuals of removal of cartilage, flexion limited to 45 degrees, extension limited to 10 degrees, impairment of the tibia or fibula, or genu recurvatum. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of an increased rating for a scar related to surgery for a GI disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2014). 

2.  A January 1996 rating decision by the RO that denied the Veteran's claim to service connection for a heart disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). 

3.  New and material evidence has been received to reopen the claim of service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

4.  A July 2008 rating decision by the RO that denied the Veteran's claims to service connection for right knee and left ankle disorders is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). 

5.  New and material evidence has been received to reopen the claims of service connection for right knee and left ankle disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

6.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

7.  The criteria for a rating in excess of 10 percent, for a service-connected left knee strain, have not been met since March 22, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the June 10, 2015 Board hearing, in the presence of his representative and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appellate consideration the claim for an increased rating for a scar related to surgery for a GI disorder.   

The effective date for the withdrawal of an appeal that has been communicated to the Board is the receipt date at the Board.  As the Veteran has withdrawn from appeal the claim for an increased rating for a scar related to surgery for a GI disorder, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue.  The issue is therefore dismissed.

II.  Claims to Reopen

The Veteran claims that he incurred heart, right knee, and left ankle disorders during service, and that each of these disorders is secondary to a service-connected disorder.  38 C.F.R. §§ 3.303, 3.310.   

The Veteran's original claim to service connection for a heart disorder is dated in July 1995.  The RO denied this original claim in a January 1996 rating decision.  The Veteran did not file a notice of disagreement (NOD) and substantive appeal against the decision.  Moreover, no new and material evidence was submitted into the record within the one-year period following the January 1996 notification.  38 C.F.R. § 3.156(b).  As such, the January 1996 rating decision denying a heart disorder became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The Veteran's original claims to service connection for right knee and left ankle disorders are dated in January and March 2008, respectively.  The RO denied these original claims in a July 2008 rating decision.  The Veteran did not file a NOD and substantive appeal against the decision.  Moreover, no new and material evidence was submitted into the record within the one-year period following the July 2008 notification.  38 C.F.R. § 3.156(b).  As such, the July 2008 rating decision denying right knee and left ankle disorders became final as well.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   38 C.F.R. § 3.310(a) (2014).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In March 2010, the Veteran filed a petition to reopen his claims to service connection for heart, right knee, and left ankle disorders.  In August 2010, the RO denied the Veteran's claims.  The Veteran eventually appealed the denials to the Board.   

To determine whether new and material evidence has been received by VA, the evidence considered by the RO in the final rating decisions - in January 1996 and July 2008 - must be compared with the evidence that has been included in the record since the final decisions.  

	Heart:

The relevant evidence of record considered by the RO in the final January 1996 rating decision denying service connection for a heart disorder consisted of:  the Veteran's service treatment records (STRs) which are negative for diagnosis and treatment of a heart disorder but which detail the Veteran's complaints of shortness of breath; private medical evidence showing treatment for a heart disability; and the Veteran's lay assertions that his in-service symptoms were related to a heart disorder.  Based on this evidence, the RO found service connection unwarranted for a heart disorder.  Again, the January 1996 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the March 2010 petition to reopen service connection (i.e., dated since the January 1996 rating decision).  The relevant evidence that has been added to the record consists of additional private medical evidence, and medical evidence from the Social Security Administration (SSA), documenting treatment for a heart disability, VA medical evidence documenting treatment for a heart disability, VA examination reports and opinions addressing the Veteran's claim, several supportive opinions from the Veteran's private treating physician who related the Veteran's heart problems to service and to his GERD, a March 2015 private opinion which attributes the heart disorder to service and to service-connected GERD, and the Veteran's lay assertions, to include his testimony before the Board and newer assertions that chemical exposure during service caused a heart disorder.    

	Right Knee and Left Ankle:

The relevant evidence of record considered by the RO in the final July 2008 rating decision denying service connection for right knee and left ankle disorders consisted of:  the Veteran's STRs which are negative for diagnosis and treatment of right knee and left ankle disorders; private medical evidence detailing complaints of bilateral knee pain; a February 2008 letter from the Veteran's treating private physician who attributed the Veteran's right knee pain to problems ambulating with the service-connected left foot disorder; an August 2007 VA treatment record stating "DJD knees"; a March 2008 VA examination report which noted that right knee x-rays "show thin curved metallic foreign body projecting onto anterior tibial plateau approximately 10mm by 1mm"; and the Veteran's lay assertions that he had right knee and left ankle disorders that were secondary to his service-connected left foot disorder.  Based on this evidence, the RO found service connection unwarranted for right knee and left ankle disorders.  Again, the July 2008 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims is relevant evidence that has been added to the record in conjunction with the March 2010 petition to reopen service connection (i.e., dated since the July 2008 rating decision).  The relevant evidence that has been added to the record consists of additional VA and private medical evidence documenting the Veteran's complaints of right knee pain; multiple VA reports and opinions stating that examination and x-ray studies indicate no current right knee and left ankle disorders; additional letters from the Veteran's private treating physician who continued to attribute right knee and left ankle problems to the left foot disorder, and additionally to service; a March 2015 opinion from another private physician who provides nexus evidence regarding direct and secondary service connection; and additional lay assertions by the Veteran to include his testimony before the Board.     

With respect to the claims to reopen, the evidence submitted since January 1996 and July 2008 is certainly new evidence in the claims file.  It has been included in the claims file since the final rating decisions and notifications.  Certain of the new evidence is material evidence, moreover.  In particular, the supportive medical nexus opinions from private physicians are material evidence.  In these new opinions, medical professionals provide detailed explanations for why they believe the Veteran's disorders should be service connected.  In conjunction with the March 2010 petition to reopen, the record now contains detailed medical nexus evidence that did not exist prior to either final decision.  Further, the Veteran's new lay assertions are material evidence as the evidence comprises a description of the way in which the disorders allegedly developed.

The Board is not conducting an assessment of the probative value of the new lay and medical evidence.  Nevertheless, it can be fairly said that the new evidence tends to support elements of the claims necessary for a service connection finding.  Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for heart, right knee, and left ankle disorders.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for heart, right knee, and left ankle disorders are reopened. 

In the section below, the Board will address the Veteran's service connection claim for a left ankle disorder.  The claims regarding heart and right knee disorders will be addressed further in the remand section of the decision below.  

III.  The Claim to Service Connection for a Left Ankle Disorder 
and the Claim for an Increased Rating for a Left Knee Disorder 

A.  Duty to Notify and Assist:

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between April 2010 and April 2013.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence.  In addition, the letters met the notification requirements regarding the elements of service connection, of disability ratings, and of effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the service connection claim and increased rating claim decided below were readjudicated in subsequent SOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA obtained the Veteran's STRs, and private and VA treatment records relevant to the claims.  VA obtained medical evidence pertaining to SSA disability benefits.  Moreover, VA provided the Veteran with adequate VA compensation examinations into his claims.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Further, VA afforded the Veteran the opportunity to give testimony before the Board, which he did in June 2015.  The undersigned Veterans Law Judge noted at the beginning of the hearing the appellate issues decided herein.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.

B.  Service Connection Claim:

The Veteran claims that he incurred a left ankle during service, and that the ankle disorder is secondary to his service-connected left knee and foot disorders.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Further, as indicated earlier, a secondary service connection finding can be found where a current disorder is either caused by or aggravated by a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, the record contains a significant amount of evidence - lay and medical - indicating that the Veteran complained of lower extremity pain during active service and has complained of left ankle pain during the appeal period.  As indicated earlier, the record even contains private medical nexus evidence indicating that a current left ankle disorder relates to service, and to the service-connected left foot disorder.  

Nevertheless, a service connection finding is unwarranted.  The preponderance of the evidence of record demonstrates that the Veteran does not have a current left ankle disability.  

The record contains volumes of private and VA medical evidence, and medical evidence from SSA.  This evidence consists of treatment records, examination reports, and medical opinions.  Included in this voluminous medical evidence are three examination reports which address specifically the Veteran's claim regarding his left ankle.  The reports are VA reports and are dated in May 2010, March 2012, and May 2012.  Neither these three reports, nor the other medical evidence of record, documents a current left ankle disability.    

The Board particularly notes the findings in the VA reports.  In each report, the examiner found the Veteran's left ankle to be normal.  These findings are persuasive inasmuch as the examination reports are based on evaluations of the Veteran, interviews of the Veteran, and in the 2012 examinations, x-ray examination of the left ankle.  Further, each examiner indicated that the claims file had been reviewed.  As each report is supported by an explanation, and is based on the actual evidence of record, the Board finds their findings to be of probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999).   
   
By contrast, the medical evidence indicating that the Veteran does have a left ankle disorder is not probative.  The Board particularly notes the letters of record from the Veteran's treating physician, who repeatedly indicates that the Veteran's left ankle pain is related to service and to his service-connected left foot disorder.  The examiner even stated in a September 2012 opinion that the Veteran had "arthritic changes" in his left ankle.  However, the physician does not support his statement with evidence of actual degenerative changes, or of any other left ankle disability.  Indeed, the physician's statements are not based on the clinical evidence of record.  See Bloom, supra.  Rather, the statements appear to be based entirely on the Veteran's own reported history, and his belief that he has a diagnosable left ankle disorder that is causing his complained-of pain.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

While the Veteran's lay assertions establish that he has experienced left ankle pain, none of the medical evidence shows an actual disability in the left ankle.  The fact that none of the supportive statements from the treating private physician addresses this fundamental fact - or addresses the thorough VA findings indicating that the Veteran does not have a left ankle disorder - renders them unpersuasive.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  While the Board does not reject the statements from medical professionals solely because each is based on a history related by the Veteran, the critical question is whether the history is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Given the evidentiary background in this matter, the supportive medical statements addressing the issue of diagnosis are not persuasive.  Thus, the three VA reports specifically addressing the nature of the Veteran's left ankle preponderate against the supportive medical statements of record.    

In assessing the issue of diagnosis, the Board has also considered the lay assertions of record from the Veteran.  A layperson is competent to attest to what he or she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  As symptoms such as ankle pain are observable in nature, the Veteran is competent to attest to the existence of such an observable symptom.  

However, the Veteran is not competent to offer testimony regarding the etiology of his symptoms, or regarding the issue of diagnosis and whether he has an underlying disorder causing the pain.  An orthopedic disorder in the lower leg is an internal pathology that is beyond his capacity for lay observation.  Its existence cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to render a medical opinion diagnosing himself with such a disorder, or linking it to service or to another disorder.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And, as discussed, the preponderance of the medical evidence indicates that the Veteran does not have an underlying left ankle malady.  38 U.S.C.A. § 5107(b).

Hence, the evidence documents that the Veteran has reported feeling pain in his left ankle.  However, pain alone without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  To sustain a claim of service connection, the evidence must establish first and foremost the existence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In this matter, the preponderance of the evidence indicates that the Veteran does not have a left ankle disability.  38 U.S.C.A. § 5107(b); Gilbert, supra.  His claim must therefore be denied. 

C.  The Increased Rating Claim:

The Veteran seeks a higher disability rating for his left knee disorder, which has been service connected as 10 percent disabling since January 2008.  On March 22, 2010, the Veteran filed a claim for increased rating.  In the August 2010 rating decision on appeal, the RO denied the claim for increased rating.  

In this decision, the Board will consider whether a rating in excess of 10 percent has been warranted from March 22, 2009 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. 

Disabilities of the knee are rated under Diagnostic Code (DC) 5256 through DC 5263 of 38 C.F.R. § 4.71a (2014).  Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings between 30 and 60 percent.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability and authorizes a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint and authorizes a sole rating of 20 percent.  Diagnostic Code 5259 addresses the surgical removal of semilunar cartilage and authorizes a sole rating of 10 percent.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Under DC 5260, a compensable rating is warranted for flexion limited to 45 degrees, while DC 5261 authorizes a compensable rating for extension limited to 10 degrees.  Diagnostic Code 5262 addresses impairment of the tibia and fibula and authorizes ratings of 10 to 40 percent for malunion and nonunion disorders.  Diagnostic Code 5263 authorizes a 10 percent rating for genu recurvatum.  Finally, knee prosthetic replacements are addressed under DC 5055 which authorizes ratings of 100 percent, 60 percent, and 30 percent.   

The Board also notes the relevance here of DCs 5003 and 5010 of 38 C.F.R. § 4.71a.  Under DC 5003, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

The relevant medical evidence of record dated since March 2009 consists of VA and private treatment records, medical evidence from SSA, medical opinions from the Veteran's private physicians, and VA compensation examination reports.  Based on this evidence, an increased rating is not warranted at any time since March 22, 2009.  

With regard to the one-year period prior to the increased rating claim:  an increased rating is unwarranted during this period because the record contains no evidence addressing the nature of the left knee disability between March 2009 and March 2010.  38 C.F.R. § 3.400.  

With regard to the period from March 2010:  an increased or separate rating is not warranted during this period because the symptomatology noted in the evidence of record does not approximate the criteria for a higher (or separate) rating.  Specifically, none of the evidence - VA, private, or from SSA - indicates ankylosis, subluxation, lateral instability, dislocated cartilage, surgical removal of semilunar cartilage, tibia or fibula impairment, or genu recurvatum.  Further, the medical evidence indicates pain-free range of motion beyond 45 degrees flexion and beyond 10 degrees extension.  38 C.F.R. § 4.71a, DCs 5256-5263.  

Four VA examination reports specifically address range of motion in the Veteran's left knee.  

A May 2010 VA examination report notes x-ray studies indicating a normal left knee.  The examiner noted pain-free 0 degrees extension, and pain-free 140 degrees flexion, and stated, "the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use."  

A March 2012 VA examination report also notes x-ray studies indicating a normal left knee.  The report noted pain-free 0 degrees extension, and pain-free 140 degrees flexion, without any objective evidence of painful motion.  The examiner further indicated no additional limitation following repetitive use.  The examiner also noted full and normal muscle strength in the left leg (5/5).  

A May 2012 VA examiner reported 0 to 135 degrees flexion without any objective evidence of painful motion.  The examiner noted the same range of motion following repetitive testing, and found no additional limitations (e.g., fatigue) caused by the repetitive testing.  This examiner also found full and normal strength in the Veteran's left leg.  The examiner noted, "[h]e is alert, oriented and not in any distress.  He is ambulatory and walked in without any walking aids.  He did not wear any braces.  Posture and gait are normal....  He is able to walk few steps on heels and toes and he is able to squat."  The examiner further noted, "there is no abnormal finding noticed.  There is no soft tissue swelling, edema, or effusion. 
There is no weakness or instability.  There is no tenderness.  There are no abnormal movements or guarding.  McMurray, Lachman and Drawer tests all are negative.  There is no pain during the movements."

Similarly, an October 2012 VA examination report notes 0 degrees extension and 140 degrees flexion after single and repetitive testing with no objective evidence of pain, and without any other additional limitations.  This examiner also noted full and normal muscle strength.  

The Board has reviewed the voluminous private, VA, and SSA medical records in the claims file seeking evidence of left knee disability approximating the criteria under DC 5256 through DC 5263.  But, as with the four VA examination reports, the criteria for a higher rating is not found within the records.  

In assessing the claim for increased rating, the Board has considered the Veteran's lay assertions regarding pain.  See Jandreau and Deluca, supra.  However, the Veteran is not competent to determine the extent of his disability, and whether his disorder meets criteria noted under DCs 5256 through 5263.  For example, he does not have the training and expertise to determine whether he has left knee subluxation, or to what degree his flexion or extension is limited.  See Woehlaert, supra.  On these medical question, the medical evidence clearly indicates that he does not approximate criteria necessary for an increased rating here.  

In sum, the preponderance of the evidence of record establishes that none of the criteria for a rating in excess of 10 percent has been approximated since March 2009.  The evidence does not indicate that the Veteran's left knee has had during the appeal period ankylosis, subluxation, lateral instability, dislocated cartilage, surgical removal of semilunar cartilage, tibia or fibula impairment, or genu recurvatum.  Further, the evidence does not indicate compensable limitation of motion - with or without pain, with or without additional limitations - under DCs 5260 and 5261.  As such, the claim for a higher schedular rating for a left knee disability is denied.  See Gilbert, supra.   

	Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for each respective disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's left knee disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.71a.  Further, the Veteran did not manifest the symptomatology that would have warranted a higher schedular rating - or a separate rating - for the various knee disorders addressed under DCs 5256 though 5263.  The schedular rating criteria reasonably describe his disability picture.  Thun, 22 Vet. App. at 115.  Moreover, no evidence of record indicates that the Veteran has been hospitalized for his left knee strain, or has been rendered unemployable from that particular disorder.   

The Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is assigned the following disability ratings for service-connected disabilities in addition to the rating discussed above for the left knee disorder: 30 percent for a GI disorder, 20 percent for a left foot disorder, 10 percent for a scar on the stomach, 10 percent for tinnitus, and 0 percent for an ingrown toenail.  The Veteran has not indicated that his service-connected left knee results in further disability not contemplated by the rating criteria, when looked at in combination with his other service-connected disabilities. 

Further, there is no medical evidence indicating that the Veteran's left knee disorder combines or interacts with the other disorders in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to award compensation for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the schedular criteria adequately describe the Veteran's left knee disability.  38 C.F.R. §§ 4.71a, DC 5256-5263.  Referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra. 


ORDER

Entitlement to an increased rating for a scar due to surgery related to a GI disorder is dismissed.  

New and material evidence having been received, the claim for service connection for a heart disability is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a right knee disability is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a left ankle disability is reopened; to this extent, the appeal is allowed.

Entitlement to service connection for a left ankle disorder is denied.  

Entitlement to an increased disability rating for a left knee disorder is denied.  


REMAND

A remand is necessary for additional development and medical inquiry into the claims to service connection for heart, right knee, and right foot disorders, and the claims for increased ratings for left foot, left toe, and GI disorders. 

	
	Service Connection for Heart Disability:

The evidence clearly shows that the Veteran has been diagnosed with heart disabilities during the appeal period.  The issue regarding medical nexus is not clear, however.  Although the record contains multiple medical opinions from private and VA physicians addressing the issues of direct and secondary service connection, the Board cannot conclude based on the current state of the record whether a service connection finding is warranted.  Significantly, none of the opinions is from a cardiologist.  A remand for an examination, report, and opinion by a specialist cardiologist is warranted.  

	Service Connection for Right Knee:

The medical evidence pertaining to the right knee is divided by private evidence indicating that right knee pain is service connected, and VA evidence indicating that the Veteran does not have a right knee disorder.  Indeed, VA examination reports (which include negative x-ray findings) tend to demonstrate the lack of any disability with the right knee.  However, two particular finding in the record necessitate additional medical inquiry into whether the Veteran has a current right knee disorder.  As indicated earlier, an August 2007 VA treatment record states "DJD knees."  Even though the statement is not supported by x-ray evidence showing arthritis, it is nevertheless some evidence that the Veteran may have a current disorder.  Further, additional inquiry should be conducted into the March 2008 VA right knee x-ray finding of "thin curved metallic foreign body projecting onto anterior tibial plateau approximately 10mm by 1mm".  

	Service Connection for Right Foot Disorder: 

The evidence is clear that the Veteran has hallux valgus to a certain degree in his right foot.  The record also demonstrates that the disorder was noted during the Veteran's January 1981 enlistment medical examination.  Although the record contains medical opinions addressing this issue, a remand is warranted for assessment of the issue under the correct evidentiary standard.  

A Veteran is presumed sound except for disabilities noted on examination for entry into service, or demonstrated by clear and unmistakable evidence.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  

Where a pre-existing disability is shown to have increased in severity during service, it is presumed that such aggravation is caused by service, unless clear and unmistakable evidence establishes that the increase represents the natural progression of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

As indicated, the Veteran's hallux valgus was noted on entrance into service.  He therefore cannot be presumed to have entered active service with a sound right foot.  38 C.F.R. § 3.304(b)(1).  As such, the presumption of sound condition does not apply to his claim.  38 U.S.C.A. § 1111 (West 2014).  Nevertheless, the evidence of record indicates that the Veteran's right foot disability increased in severity during service.  38 C.F.R. § 3.306.  The January 1981 enlistment report of medical examination noted asymptomatic hallux valgus.  But the Veteran's STRs indicate complaints regarding the lower extremities, and extensive treatment of the lower extremities to include both feet (and including treatment for pain related to a horse stepping on the Veteran's right foot, and related to discomfort from military-issue shoe wear).  Given the increase in severity in service, it is presumed that such aggravation was caused by service, unless clear and unmistakable evidence establishes that the increase represents the natural progression of the condition.  Additional medical inquiry should focus on this evidentiary standard.  

	Increased Rating Claims:

The most recent VA medical inquiry into the service-connected left foot and GI disorders was conducted in October 2012.  During his June 2015 Board hearing, the Veteran indicated that his GI disorder had worsened since then.  Further, his testimony regarding the left foot, when compared to the findings in the October 2012 examination report, indicate a worsening of the disorder.  To fairly judge the Veteran's claims, more recent medical inquiry is warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran).

As the left toe nail disorder is inextricably intertwined with the left foot hallux valgus status post bunionectomy, it too must be remanded.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where the facts underlying separate claims are "intimately connected", the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Similarly, the TDIU claim must be remanded.  Id.  

Further, a Supplemental SOC (SSOC) should be issued to the Veteran before this matter is returned to the Board.  Prior to the Board's receipt of this case in June 2015, and since the three SOCs issued to the Veteran, VA added to the record a substantial amount of relevant evidence.  Although the Veteran waived AOJ consideration of a March 2015 private medical opinion he submitted into the record in June 2015, he did not waive AOJ consideration of the other evidence (most of which was submitted by VA) after the SOCs were issued.  38 C.F.R. §§ 19.31, 20.1304 (2014).    

Lastly, any outstanding VA medical evidence should be included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:
  
1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If no additional VA medical evidence exists, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his heart, right knee, and right foot disorders, and the nature and severity of his left foot, left toe, and GI disorders.  The claims file and a copy of this remand must be made available to each examiner in conjunction with the requested examinations, and each examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  

(a)  The examiners addressing the claims to service connection for heart, right knee, and right foot disorders should address the inquiries below.  In addressing the inquiries, each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Heart:

A cardiologist should address the following questions:

(i)  Is it at least as likely as not (probability of 50 percent or greater) that a heart disorder began in service, manifested within one year of discharge from active service, was caused by service, or is otherwise related to active military service?  

(ii)  If the answer to (i) is negative, is it at least as likely as not that a current heart disorder is proximately due to or the result of the Veteran's service-connected GI disorder? 

(iii)  If the answers to (i) and (ii) are negative, is it at least as likely as not that a heart disorder has been aggravated during the appeal period (i.e., worsened beyond the natural progress) by the service-connected GI disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

In addressing these questions, please address the evidence of record - lay and medical - indicating that the Veteran's shortness of breath during service was symptomatic of a heart disorder.  Please address more recent assertions from the Veteran that exposure to chemicals during service at Ft. McClelland in Alabama caused his current heart problems.  Please also address the evidence of record indicating that the Veteran's heart disability is secondary to symptoms associated with the GERD.     

Right Knee:

(i)  Does the Veteran have a current right knee disorder? 

(ii)  If so, is it at least as likely as not (a probability of 50 percent or greater) that a current right knee disorder began in service, was caused by service, or is otherwise related to active military service?

(iii)  If the answer to (ii) is negative, is it at least as likely as not that a current right knee disorder is proximately due to or the result of the Veteran's service-connected left foot and/or left knee disorder(s)? 

(iv)  If the answers to (ii) and (iii) are negative, is it at least as likely as not that a right knee disorder has been aggravated during the appeal period (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected left foot and/or left knee disorder(s)? 
If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

In addressing these questions, please discuss the August 2007 VA treatment record stating "DJD knees" and the March 2012 VA examination report which indicates that the Veteran has foreign material in his right knee.  If a current right knee disorder is found, please also fully discuss the medical and lay evidence indicating that the Veteran both incurred the disorder during service, and developed the disorder from his other service-connected disorders.    

Right Foot:

(i)  What are the Veteran's current right foot disorders?  

(ii)  Is it clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's pre-service hallux valgus WAS NOT aggravated (i.e., permanently worsened) during service or is it clear and unmistakable that any increase in disability was due to the natural progress?  

(iii)  If the response to (ii) is negative (i.e., unfavorable to the Veteran's claim), is it at least as likely as not (a probability of 50 percent or greater) that any other current right foot disorder began in service, was caused by service, or is otherwise related to active military service?  

In answering these questions, please address the STRs which indicate right foot problems during service.  

(b)  The examiners addressing the Veteran's claims for higher ratings - for left foot, left toe, and GI disorders - should provide a report addressing the current severity of the respective disorders.  

In assessing the current severity of the Veteran's service-connected disorders, the examiner should consider and discuss in the report the Veteran's competent and credible lay statements regarding the way in which his disorders affect him.  Further, each respective examiner should address the private medical evidence of record addressing the Veteran's left foot, left toe, and GI disorders.        

3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  Then readjudicate the claims on appeal (to include the claim to a TDIU) in light of all evidence of record, to include any evidence added since the respective SOCs were issued, and added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


